MEMORANDUM **
Luis Alberto Amaro-Morales appeals from the 27-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss.
Amaro-Morales challenges his sentence on multiple grounds. We conclude that the appeal waiver contained in his plea agreement is valid and enforceable and precludes our review of his contentions. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000); see also Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998); United States v. Lopez-Armenta, 400 F.3d 1173, 1176-77 (9th Cir.2005).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.